Citation Nr: 0024964	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-10 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for systemic lupus erythematous as a result of 
exposure to herbicides has been submitted.

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for porphyria cutanea tarda as a result of 
exposure to herbicides has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from November 1968 to 
September 1974.

This appeal arises from a July 1999, Department of Veterans 
Affairs (VARO), St. Petersburg, Florida rating decision, 
which, in pertinent part, denied the appellant entitlement to 
service connection for systemic lupus erythematous and 
porphyria cutanea tarda, claimed as the result of exposure to 
herbicides, on the basis that new and material evidence 
sufficient to warrant reopening of his claims had not been 
received.  The appellant was notified of this denial by 
letter dated in July 1999, which indicated that the issues 
required new and material evidence, adequate to reopen his 
claim for service connection.

The Board notes that the appellant filed a notice of 
disagreement with VARO's decision in August 1999, and was 
provided a Supplemental Statement of the Case which referred 
to the issues as service connection claims, not as claims to 
"reopen" on the basis of filing new and material evidence.  
Further, the cover letter provided to the appellant indicated 
that he had already filed a substantive appeal regarding the 
issues, which he had not.  However, the Board has construed 
the Statement of Accredited Representation in Appealed Case 
filed by the appellant's representative in May 2000 as a 
timely substantive appeal.  Finally, although the 
Supplemental Statement of the Case provided to the appellant 
contains reference to 38 C.F.R. § 3.104 regarding the 
finality of decisions, the reasons and bases section does not 
clearly discuss the newness or materiality of the evidence 
provided to reopen the appellant's claim.  Therefore, it is 
unclear whether the claim was denied on the basis of a 
failure to submit new and material evidence, or on the 
merits. 

For the reasons set forth above, the Board finds that the 
Supplemental Statement of the Case provided to the appellant 
was not sufficient to adequately inform him of the applicable 
laws and regulations pertinent to his claims to reopen his 
requests for entitlement to service connection for systemic 
lupus erythematous and porphyria cutanea tarda, alleged to be 
a result of exposure to herbicides.  38 C.F.R. § 19.29 
(1999).

A Supplemental Statement of the Case will be furnished to the 
veteran and his representative when a material defect in a 
Statement of the Case or a prior Supplemental Statement of 
the Case is discovered, or when, for any other reason, the 
Statement of the Case or a prior Supplemental Statement of 
the Case is inadequate.  38 C.F.R. § 19.31 (1999).  Pursuant 
to the provisions of 38 C.F.R. § 19.9(a) (amended effective 
October 8, 1997), "[i]f further evidence or clarification of 
the evidence or correction of a procedural defect is 
essential for a proper appellate decision," the Board is 
required to remand the case to the agency of original 
jurisdiction for the necessary action.  (Emphasis added).  

Accordingly, the appellant's claim is REMANDED to VARO for 
the following:

VARO should furnish the appellant and his 
representative an appropriate 
Supplemental Statement of the Case which 
includes the applicable regulations 
pertinent to his claim, and adequately 
discusses its findings regarding whether 
new and material evidence sufficient to 
reopen the appellant's claims has been 
submitted.  They should be afforded an 
opportunity to respond to the 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate conclusion 
warranted.  No action is necessary on the appellant's part 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



